EXHIBIT 10.26
EXECUTION COPY
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT, dated as of the 15th day of November,
2009, is between Wind River Reinsurance Company, Ltd., a Bermuda corporation
with its principal offices in Hamilton, Bermuda (the “Company”) and Troy W.
Santora, an individual residing at Woodbourne Place #7, 27 Woodbourne Avenue,
Pembroke HM 08, Bermuda (the “Executive”).
     WHEREAS, the Company desires that Executive be employed by the Company in
the capacity of President; and
     WHEREAS, the parties desire to enter into this Agreement to set forth the
terms and conditions of Executive’s employment.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive agree as follows:
     TERM OF EMPLOYMENT; RENEWAL. The Company agrees to employ the Executive and
the Executive accepts employment with the Company for the period commencing as
of November 15th, 2009 (the “Effective Date”) and ending on June 9, 2012 (such
initial period, as extended below, shall be referred to as the “Employment
Term”). Subject to a successful application for the renewal of the Executive’s
work permit and/or the ability of the Executive to be granted a work permit, the
term of this Agreement will automatically renew at the expiration of the then
current term for an additional one-year period unless, at least one hundred and
twenty (120) days prior to the expiration date of the then current term, either
party shall give written notice of non-renewal to the other, in which event this
Agreement shall terminate at the end of the term then in effect. To the extent
that the Executive continues employment with the Company following the
expiration of the Employment Term without having reached agreement on a new
written agreement, and subject to the existence of a current work permit
permitting the Executive to continue to be employed with the Company, the
Executive shall continue his employment on the same terms as contained in this
Agreement.
     POSITION AND DUTIES. The Executive shall serve as the President of the
Company, reporting to the President and Chief Executive Officer (“CEO”) of
United America Indemnity, Ltd. (“UAI”) or such person designated by the CEO and
shall have such authority and duties, consistent with such position, as may from
time to time be specified by the CEO, the CEO’s designee or the Board of
Directors of United America Indemnity, Ltd. (“UAI Board”). At the request of the
CEO, the designee or UAI Board, the Executive shall also serve, without
additional compensation, as an officer or director of any Affiliates of the
Company that are involved in the business of the Company and/or its Affiliates.
For purposes hereof, an “Affiliate” means any company that is controlled by,
under common control with, or that controls the Company. The Executive’s
principal place of business shall be at the Company’s principal executive
offices in Hamilton, Bermuda, subject to business travel.

1



--------------------------------------------------------------------------------



 



EXECUTION COPY
     ENGAGEMENT IN OTHER EMPLOYMENT. The Executive shall devote his business
time, energies and talents to the business of the Company and shall comply with
each of the Company’s corporate governance and ethics guidelines, conflict of
interests policies and code of conduct applicable to all Company employees or
senior executives as adopted by the UAI Board from time-to-time. The Executive
first shall obtain the consent of the UAI Board in writing before engaging in
any other business or commercial activities, duties or pursuits. Notwithstanding
the foregoing, nothing shall preclude the Executive from (i) engaging in
charitable activities and community affairs and (ii) managing his personal
investments and affairs.
     COMPENSATION.
          (a) ANNUAL DIRECT SALARY. During the term of this Agreement, as
compensation for services rendered to Company under this Agreement while
Executive is employed with the Company, the Executive shall be entitled to
receive from the Company an annual direct salary of not less than $250,000 per
year, subject to all applicable federal, state and/or local tax and other
withholdings, commencing as of Executive’s date of employment (the “Annual
Direct Salary”). Executive’s Annual Direct Salary shall be payable in
substantially equal biweekly installments, and shall be prorated for any partial
employment period. The Annual Direct Salary shall be reviewed by the CEO and/or
UAI Board no later than April of each year this Agreement is in effect,
commencing with calendar year 2010, and may be adjusted in the discretion of the
CEO and/or UAI Board after taking into account the prevailing market value of
the position and the then current pay increase practice of the Company. In no
event shall the Annual Direct Salary be decreased without the express written
consent of the Executive.
          (b) ANNUAL BONUS.

  (i)   In respect of 2009, Executive shall be eligible for a bonus opportunity
recommended by the CEO and as approved by the UAI Board. The CEO’s
recommendation will take into consideration the various positions held by the
Executive during 2009. Such bonus will be payable as set forth in
Section 4(b)(ii)(1) and (2) on or before March 15, 2010 if Executive is employed
and in good standing as of such date.     (ii)   In respect of each full
calendar year (commencing with the 2010 accident year, determined in accordance
with generally accepted accident year insurance accounting methodology
consistently applied (and verified by the Company’s independent auditors))
during which Executive served as the Company’s President during the entirety of
such year (Bonus Year), the Company shall provide Executive with a bonus
opportunity of $300,000 (Annual Bonus) based on the achievement by the Company
(in whole or in part, as the case may be) of accident year targets and other
measures of performance as recommended by the CEO and as determined and approved
by the UAI Board with such bonus to be awarded and paid as follows:

2



--------------------------------------------------------------------------------



 



EXECUTION COPY



     (1) One-third (1/3) of each Annual Bonus shall be satisfied by the issuance
of restricted shares of Class A Stock, as of March 15 of the year following the
Bonus Year, with such issuance conditioned on (x) the Executive being actively
employed in good standing by the Company as of such date (or if such date is not
a business day, the immediately preceding business day) (valued for this purpose
at the closing price of the Class A Stock on the last trading day of the
relevant Bonus Year as reported in the Wall Street Journal) and (y) the
achievement by the Company for such Bonus Year (in whole or in part, as the case
may be) of accident year targets and other measures of performance as
recommended by the Chairman of UAI, Ltd. and as approved by the UAI Board. Such
restricted shares shall vest and become transferable on each of the first four
(4) anniversaries of the issuance thereof, provided that vesting of such shares
shall cease at such time as (1) Executive resigns from the Company,
(2) Executive is terminated by the Company for Cause, or (3) Executive does not
comply with the restrictive covenants and obligations set forth in Section
(7) herein, along with his obligations, if applicable, under any release which
he is required to provide in favor of the Company and those under any separation
agreement to which he is party with the Company and/or its Affiliates
(collectively, the “Post-Termination Obligations”). (The terms of the Restricted
Shares shall be otherwise subject to the UAI Ltd. form of “Restricted Share
Agreement” attached hereto). With respect to the grant and vesting of the bonus
restricted shares or the payment of the cash portion of the bonus as provided
for below, the UAI Board’s good faith determination as to the satisfaction of
any accident year targets and/or target performance measures shall be final and
binding.
     (2) Two-thirds (2/3) in the form of a cash payment, to be paid to the
Executive on or before March 15 following the applicable Bonus Year, subject to
the achievement by the Company for such Bonus Year of accident year targets and
other performance measures as recommended by the Chairman of UAI, Ltd. and as
approved by the UAI Board, provided that the Executive is employed in good
standing as of such payment date.

  (iii)   Notwithstanding the provisions of Section 4(b)(ii), Executive
acknowledges and agrees that the Company and/or the UAI Board may elect to
modify the payment of the annual bonus for the 2010 accident year or any
subsequent year such that it is paid in different increments and/or over a
longer period of time without amending this Agreement. The Company acknowledges
that the Executive’s annual bonus opportunity shall not be reduced without the
Executive’s written consent.

3



--------------------------------------------------------------------------------



 



EXECUTION COPY



          (c) HOUSING ALLOWANCE. During the Employment Term, the Company will
provide Executive with housing or will provide Executive with a housing
allowance. The terms of which to be mutually agreed upon by the Company and the
Executive.
          (d) TRAVEL ALLOWANCE. During the Employment Term, the Company will
reimburse the Executive or the Executive’s spouse for a round trip coach ticket
every other week to and/or from Philadelphia, PA and Bermuda.
          (e) CHANGE OF CONTROL. Upon a change of control of UAI, Ltd. as
defined in the Annex attached hereto, all unvested restricted shares and
unvested options held by the Executive shall accelerate and vest in full (and
thereafter become exercisable).
     FRINGE BENEFITS, VACATION TIME, EXPENSES, PERQUISITES AND SHAREHOLDING
GUIDELINES.
          (f) EMPLOYEE BENEFIT PLANS. The Executive shall be entitled to
participate in or receive benefits under all corporate employment benefit plans,
including, but not limited to, any pension plan, savings plan, medical or
health-and-accident plan or arrangement generally made available by the Company
to similarly situated executives as a group, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements.
          (g) The Executive shall be entitled to the number of paid vacation
days in each calendar year determined by the Company from time to time for its
senior executive officers, but not less than four (4) weeks in any calendar year
(prorated in any calendar year during which the Executive is employed hereunder
for less than the entire such year in accordance with the number of days in such
calendar year during which he is so employed). The Executive shall also be
entitled to all paid holidays, sick days and personal days given by the Company
to its senior executive officers, as well as Bermuda Public Holidays.
          (h) During the term of his employment hereunder, the Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by him (in accordance with the policies and procedures established by the
Company from time to time) in performing services hereunder, provided that the
Executive properly accounts, therefore, in accordance with Company policy.
     PROTECTION OF COMPANY INFORMATION. During the period of his employment, or
at any later time following the termination of his employment for any reason,
the Executive shall hold in a fiduciary capacity for the benefit of the Company
and its affiliates, and shall not, without the written consent of the Board,
knowingly disclose to any person, other than an employee of the Company or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of his duties as an executive of the
Company, or use for any purpose other than to perform his duties hereunder, any
“Confidential Information” of the Company or any of its Affiliates obtained by
him while in the employ of the Company. The Confidential Information protected
by this provision shall include all computer software and files, policy
expirations, telephone lists, customer lists, prospect lists, marketing
information, information regarding managing general agents, pricing policies,
contract forms, customer information,

4



--------------------------------------------------------------------------------



 



EXECUTION COPY
copyrights and patents, the identity of Company and Affiliate employees, Company
and Affiliate books, records, files, financial information, business practices,
policies and procedures, underwriting policies and practices of the Company and
of any Affiliate of the Company, information about all services and products of
the Company and its Affiliates, names of users or purchasers of the products or
services of the Company or its affiliates, methods of promotion and sale and all
information which constitutes trade secrets under the law of any state in which
the Company or any of its Affiliates does business. No information shall be
treated as Confidential Information if it is generally available public
knowledge at the time of disclosure or use by Executive, provided that
information shall not be deemed to be publicly available merely because it is
embraced by general disclosures or because individual features or combinations
thereof are publicly available. The Executive agrees that any breach of the
restrictions set forth in this Section will result in irreparable injury to the
Company and/or its Affiliates for which there is no adequate remedy at law and
the Company and its Affiliates shall, in addition to any other remedies
available to them, be entitled to injunctive relief and specific performance in
order to enforce the provisions hereof and shall be entitled to recover its
attorneys’ fees and costs incurred in connection with seeking such relief or
otherwise as a result of a breach by the Executive of the terms of this section.
Notwithstanding the foregoing provisions, if the Executive is required to
disclose any such confidential or proprietary information pursuant to applicable
law or a subpoena or court order, the Executive shall promptly notify the
Company, in writing, of any such requirement so that the Company or the
appropriate affiliate may seek an appropriate protective order or other
appropriate remedy or waive compliance with the provisions hereof. The Executive
shall reasonably cooperate with the Company to obtain such a protective order or
other remedy. If such order or other remedy is not obtained prior to the time
the Executive is required to make the disclosure, or the Company waives
compliance with the provisions hereof, the Executive shall disclose only that
portion of the confidential or proprietary information which he is advised by
counsel that he is legally required to so disclose. All records, files,
memoranda, reports, customer lists, drawings, plans, documents and the like that
the Executive uses, prepares or comes into contact with during the course of the
Executive’s employment shall remain the sole property of the Company and/or its
affiliates, as applicable. The Executive shall execute and deliver the Company’s
standard “work for hire” agreement regarding ownership by the Company of all
rights in its confidential and business materials.
     RESTRICTIVE COVENANTS.
          (i) NON-COMPETITION AGREEMENT. The Executive acknowledges and agrees
that the business and operations of the Company are international in scope, and
that the Company operates in multiple business segments in the course of
conducting its business. In consideration of this Agreement, the Executive
covenants and agrees that during his employment with the Company, and for a
period of twelve (12) months following the termination of such employment for
any reason, the Executive shall not (i) engage, whether as owner, manager,
operator, agent, employee, consultant or otherwise, directly or indirectly, in
any insurance related business competitive with the business of the Company
(including, without limitation, any insurance business that is comprised of
similar lines of products or coverage or that derives revenues or premiums from
similar marketing or production techniques or through the use of a Producer or
Producers, ((as defined below)) (or any reinsurance business providing services
to the foregoing) (a “Competitive Business”), (ii) engage, whether as an owner,
manager, operator, agent,

5



--------------------------------------------------------------------------------



 



EXECUTION COPY
employee, consultant or otherwise, directly or indirectly, in any insurance
related business with a Producer or Producers (as defined below) of the Company,
or (iii) use any information obtained in the course of the Executive’s
employment by the Company for the purpose of notifying individuals of the
Executive’s willingness to provide services after such termination in
competition with the Company or in breach of this Agreement. Ownership of less
than 5% of the securities of any publicly traded company will not violate this
Section 7(a). “Producer” or “Producers” shall mean managing general agents,
wholesale general agents, and other wholesale and/or retail producers, brokers
or distributors of property and casualty insurance business underwritten by the
Company.
In the event that this paragraph or paragraph (c ) below shall be determined by
any court of competent jurisdiction to be unenforceable in part by reason of its
being too great a period of time or covering too great a geographical area, or
as a result of the scope of any prohibition or restriction on post-termination
activity being too broad, it shall be in full force and in effect as to that
period of time or geographical area or scope of post-termination activity
determined to be reasonable by the court. To the extent the Executive violates
the provisions of this paragraph and paragraph (c) below the duration of such
violations shall not reduce or be applied against the twelve (12) month
post-termination periods set forth therein.
          (j) RETURN OF MATERIALS. Upon termination of employment with the
Company, the Executive shall promptly deliver to the Company all Company or
Affiliate property of any kind, including but not limited to: all electronic or
paper documents (including correspondence, manuals, letters, notes, binders,
files, reports and notebooks), computers and other electronic devices, mobile
telephones, computer disks and drives, software, reports and any other document
or tangible item that contains or reflects Confidential Information as defined
in Section 6 of this Agreement.
          (k) NON-SOLICITATION OF EMPLOYEES AND CUSTOMERS. Should the
Executive’s employment with the Company be terminated for any reason, for a
period of twelve (12) months following such termination the Executive shall not:
(i) contact, recruit, employ, entice, induce or solicit, directly or indirectly,
any employee, officer, director, agent, consultant or independent contractor
employed by or performing services for the Company or any of its Affiliates to
leave the employ of or terminate services to the Company or such Affiliate,
including, without limitation, for the purpose of working with the Executive,
with the entity with which the Executive has affiliated (as an employee,
consultant, officer, director, stockholder or otherwise), or with any other
entity; (ii) directly or indirectly, transact or otherwise engage in
insurance-related business with, or seek, either in his individual capacity or
on behalf of any other entity, whether directly or indirectly, to solicit,
communicate with or contact or advise, or transact or otherwise engage in (or
provide services with respect to) any insurance-related business with or
otherwise solicit for competitive purposes (x) any party who is or was a
customer of the Company or any of its Affiliates during Executive’s employment
by the Company or at any time during the said twelve (12) month period, or
(y) any party who was identified as a prospective customer of the Company or any
of its Affiliates during Executive’s employment by the Company; or
(iii) directly or indirectly engage in or participate in any effort or act to
induce any customer of the Company or any of its Affiliates to take any action
which might be disadvantageous to the Company or its Affiliates. For purposes of
this Agreement, “customer” shall include, without limitation, any policyholder,
managing general

6



--------------------------------------------------------------------------------



 



EXECUTION COPY
agent, wholesale general agent, broker, Producer or re-insurer with whom the
Company or its Affiliates has transacted business.
          (l) WORK FOR HIRE: All original works of authorship which have been or
are made by Executive within the scope of and during the period of his
employment with the Company and which are protectable by copyright are “works
for hire” and the Company or its designee shall own all rights therein.
          (m) ASSIGNMENT OF INVENTION: Executive shall disclose promptly in
writing to the Company, all inventions, including discoveries, concepts and
ideas, patentable or not, hereafter made or conceived solely or jointly by
Executive during employment with the Company (or its Affiliates), or within six
months after the termination of Executive’s employment, if based on or related
to proprietary information of the Company or its Affiliates known by Executive,
provided such invention, discovery, concepts and ideas relate in some manner to
the business or activities of the Company. Executive agrees that in connection
with any invention covered by this paragraph, Executive shall, on request of the
Company, promptly execute a specific assignment of title to the Company or its
Affiliates and do anything else reasonably necessary to enable the Company or
its Affiliates to secure a patent therefore in the United States and foreign
countries.
          (n) COOPERATION: Executive agrees to be available to the Company from
time to time to answer questions or provide information relating to Company
matters that he worked on during his employment at the Company or its Affiliates
for a period of six (6) months following his termination of employment for any
reason (the “Cooperation Period”). The Company shall make reasonable efforts to
minimize any burden placed on Executive during the Cooperation Period and shall
not unreasonably interfere in Executive’s obligations to any subsequent
employer. In the event that Executive would reasonably be required to incur any
cost or expense to communicate with the Company or travel to any location
requested by the Company, the Company shall advance any such travel or other
costs reasonably incurred by Executive to comply with and perform his
obligations during the Cooperation Period.
          (o) NO FURTHER COMPANY OBLIGATIONS: In the event Executive breaches
any of his covenants in Sections 6 and 7, and in addition to any other remedies
available to the Company and its Affiliates (i) the Company and its Affiliates
shall be released from any obligation to make payments under Section 9 of this
Agreement and (to the extent permitted by applicable law) to provide benefits or
make payments under all employee benefit plans in which Executive participates,
and (ii) the Company shall be entitled to reimbursement from the Executive of
severance payments made to the Executive by the Company following termination of
employment with the Company.
          (p) REASONABLENESS OF PROVISIONS: The Executive acknowledges and
agrees that the terms set forth in Sections 6 and 7: (i) are reasonable in light
of all of the circumstances; (ii) are sufficiently limited to protect the
legitimate interests of the Company and its subsidiaries; (iii) impose no undue
hardship on the Executive; (iv) are not injurious to the public, and
(v) Executive has received adequate consideration pursuant to Sections 4 and 9 .
The Executive further acknowledges and agrees that (x) the Executive’s breach of
the provisions of Sections 6 and 7 will cause the Company irreparable harm,
which cannot be adequately compensated by money

7



--------------------------------------------------------------------------------



 



EXECUTION COPY
damages and which the Company has no adequate remedy in law, and (y) if the
Company elects to prevent the Executive from breaching such provisions by
obtaining an injunction against the Executive, there is a reasonable probability
of the Company’s eventual success on the merits. The Executive consents and
agrees that if the Executive commits any such breach or threatens to commit any
breach, the Company shall, in addition to any other remedy available to it and
in lieu of Section 14 hereof, be entitled to temporary and permanent injunctive
relief and specific performance in an action from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage, in addition to, and not in lieu of, such
other remedies as may be available to the Company for such breach, including the
recovery of money damages, the recovery of its attorneys’ fees and costs
incurred in doing so, and reimbursement of costs incurred in securing a
qualified replacement as a result of any breach by the Executive.
     TERMINATION.
          (q) The Executive’s employment hereunder shall terminate upon his
death, retirement, resignation, or the expiration of this Agreement. Upon the
Executive’s death, any sums then due him shall be paid to the executor,
administrator or other personal representative of the Executive’s estate.
          (r) If the Executive becomes disabled (as certified by a licensed
physician selected by the Company) and is unable to perform or complete his
duties under this Agreement for a period of 180 consecutive days or 180 days
within any twelve-month period, the Company shall have the option to terminate
this Agreement by giving written notice of termination to the Executive. Such
termination shall be without prejudice to any right the Executive has under the
disability insurance program maintained by the Company.
          (s) The Company may terminate the Executive’s employment hereunder for
Cause. For the purposes of this agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon (i) the Executive
substantially failing to perform his material duties hereunder after notice from
the Company and failure to cure such violation within 10 days of said notice (to
the extent the Board reasonably determines such failure to perform is curable
and subject to notice) or violating any material Company policies, including,
without limitation, the Company’s corporate governance and ethics guidelines,
conflicts of interests policies and code of conduct applicable to all Company
employees or senior executives, (ii) the engaging by the Executive in any
malfeasance, fraud, dishonesty or gross misconduct adverse to the interests of
the Company or its affiliates, (iii) the material violation by the Executive of
any of the provisions of Sections 3, 6 or 7 hereof or other provisions of this
Agreement, (iv) a breach by the Executive of any representation or warranty
contained herein, (v) the Board’s determination that the Executive has exhibited
incompetence or gross negligence in the performance of his duties hereunder,
(vi) receipt of a final written directive or order of any governmental body or
entity having jurisdiction over the Company requiring termination or removal of
the Executive, or (vii) the Executive being charged with a felony or other crime
involving moral turpitude.
          (t) The Company may choose to terminate the Executive’s employment at
any time without Cause or reason, and subject at all times to the consideration
set forth in Section 9(b).

8



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (u) The Executive may resign upon ninety (90) days’ advance written
notice to the Company. During the advance written notice period, the Company may
in its discretion elect to terminate the Executive at any time but shall
continue to have payment obligations with respect to salary, benefits, housing
allowance and travel allowance for the remainder of the ninety (90) day advance
written notice period.
     PAYMENTS UPON TERMINATION.
          (v) If the Executive’s employment shall be terminated because of
death, disability, Executive’s resignation other than pursuant to
Section 9(b)(ii) below, or for Cause, the Company shall pay the Executive (or
his executor, administrator or other personal representative, as applicable) his
full Annual Direct Salary through the date of termination of employment at the
rate in effect at the time of termination and the Company shall have no further
obligations to the Executive under this Agreement (and the Executive shall not
be entitled to payment of any unpaid bonus or incentive award).
          (w) If the Executive’s employment is terminated by the Company without
Cause, then the Company shall pay to the Executive, as full and complete
liquidated damages hereunder, an amount equal to the Executive’s then Annual
Direct Salary determined on a monthly basis and multiplied by twelve (12), with
such amount payable in twelve (12) equal monthly installments. The Company shall
also maintain in full force and effect, for the continued benefit of the
Executive for twelve (12) months, any medical or health-and-accident plan or
arrangement of the Company in which the Executive is a participant at the time
of such termination of employment; provided that the Executive shall remain
responsible for continuing to pay his share of the costs of such coverage;
provided further that the Company shall not be under any duty to maintain such
coverage if the Executive becomes eligible for coverage under any other
employer’s insurance and the Executive shall give the Company prompt notice of
when such eligibility occurs. No payments or benefits shall be provided
hereunder (i) unless and until the Company has first received a signed general
release from the Executive in a form acceptable to the Company releasing the
Company and Affiliates and any other parties identified by the Company and
Affiliates therein, and (ii) to the extent that the Executive has breached any
of his post-termination obligations hereunder.
     NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

             
 
  If to the Executive:       Troy W. Santora
 
          Woodburne Place #7
 
          28 Woodburne Avenue
 
          Pembroke HM 08
 
          Bermuda
 
           

9



--------------------------------------------------------------------------------



 



EXECUTION COPY

             
 
  If to the Company:       Wind River Reinsurance Company, Ltd.
 
          Purvis House
 
          Victoria Place
 
          29 Victoria Street
 
          PO Box HM 16
 
          Hamilton HM CX
 
          Bermuda
 
           
 
  With copies to:       United America Indemnity Group, Inc.
 
          Three Bala Plaza East, Suite 605
 
          Bala Cynwyd, PA 19004
 
          Attn: General Counsel
 
          Fox Paine & Company, LLC
 
          950 Tower Lane, Suite 1150
 
          Foster City, CA 94404
 
          Attn: Saul A. Fox

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     SUCCESSORS. This Agreement shall be binding upon the Executive, his heirs,
executors or administrator, and the Company, and any successor to or assigns of
the Company. This Agreement is not assignable by Executive. This Agreement is
assignable by the Company to any Affiliate or to a successor to or purchaser of
the Company’s business.
     ENFORCEMENT OF SEPARATE PROVISIONS. Should provisions of this Agreement be
ruled unenforceable for any reasons, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect.
     AMENDMENT. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without consent of any other person and, so
long as the Executive lives, no person other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof.
     ARBITRATION. In the event that any disagreement or dispute whatsoever shall
arise between the parities concerning this Agreement, such disagreement or
dispute shall be submitted to the Judicial Arbitration and Mediation Services,
Inc (“JAMS”) for resolution in a confidential private arbitration in accordance
with the comprehensive rules and procedures of JAMS, including the internal
appeal process provided for in Rule 34 of the JAMS rules with respect to any
initial judgment rendered in an arbitration. Any such arbitration proceeding
shall take place in Philadelphia, Pennsylvania before a single arbitrator
(rather than a panel of arbitrators). The parties agree that the arbitrator
shall have no authority to award any punitive or exemplary damages and waive, to
the full extent permitted by law, any right to recover such damages in such
arbitration. Each party shall each bear their respective costs (including
attorneys’ fees, and there shall be no award of attorney’s fees) and shall split
the fee of the arbitrator. Judgment upon the final award

10



--------------------------------------------------------------------------------



 



EXECUTION COPY
rendered by such arbitrator, after giving effect to the JAMS internal appeal
process, may be entered in any court having jurisdiction thereof. If JAMS is not
in business or is no longer providing arbitration services, then the American
Arbitration Association shall be substituted for JAMS for the purposes of the
foregoing provisions. Each party agrees that it shall maintain absolute
confidentiality in respect to any dispute between them.
     15. COMPLIANCE WITH SECTION 409A AND SECTION 162(m). All bonus and
severance payments hereunder are intended to comply with Sections 162(m) and
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and to the
extent applicable shall be governed by the Company’s incentive award plans and
paid in a manner and at such time so as to result in tax deductibility to the
Company and otherwise comply with the provisions of Section 409A.
     16. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda.
     17. ENTIRE AGREEMENT. This Agreement supersedes any and all prior
agreements, either oral or in writing, between the parties with respect to the
employment of the Executive by the Company and this Agreement contains all the
covenants and agreements between the parties with respect to the Executive’s
employment.
     18. ACKNOWLEDGEMENT. Executive acknowledges that he has carefully read and
fully understands this Agreement and that the Company has provided him
sufficient time to discuss such Agreement with an attorney.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  ATTEST:       Wind River Reinsurance Company, Ltd.    
 
               
/s/ Caroline Collins
 
      By:   /s/ Alan Bossin
 
Director    
 
               
WITNESS:
               
 
                /s/ Nicole Pryor       /s/ Troy W. Santora                      
    Troy W. Santora    

11



--------------------------------------------------------------------------------



 



EXECUTION COPY
ANNEX
CHANGE IN CONTROL
For purposes of this Agreement:
          (x) “Change of Control” shall mean (i) the acquisition of all or
substantially all of the assets of UAI by an Unaffiliated Person, (ii) a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving UAI after which the resulting entity is controlled by an Unaffiliated
Person, or (iii) the acquisition by an Unaffiliated Person of sufficient voting
shares of UAI to cause the election of a majority of UAI’s Directors.
          (y) “Unaffiliated Person shall mean a “person” (as such term is
defined in Section 3(a)(9) of the Securities Exchange Act of 1934 and as such
term is used in Section 13(d)(3) and 14(d)(2) of such Act) or a group of
“persons” which is not an Affiliate of Fox Paine & Company, LLC (“Fox Paine”),
the members thereof, or Fox Paine Capital Fund II, L.P.

12